Citation Nr: 1127300	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  00-11 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for service connection for a stomach condition.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel





INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975 and from October 1980 to October 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision which denied the Veteran's petition to reopen the claim for service connection for a stomach condition.  The Veteran appealed this decision.  

This case was remanded by the Board in September 2010 for further development.  The Board is satisfied as to substantial compliance with its September 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In pertinent part, this included sending the Veteran a notice letter that advised him of what evidence would substantiate his application to reopen his claim of service connection for a stomach condition.  As such, the case is now ready for disposition. 

The Board notes that its September 2010 remand instructions also addressed the issue of entitlement to service connection for an acquired psychiatric disorder.  However, in a February 2011 rating decision, the RO granted service connection for schizophrenia, effective November 1, 1995.  As this is a full grant of the benefits sought on appeal for this issue, it is no longer under the Board's jurisdiction.

The issue of entitlement to service connection for a stomach condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 1977, the RO issued a decision that denied service connection for a stomach condition on the basis that there was no objective evidence that the Veteran suffered from a chronic stomach condition that had its onset in service or was shown to be related to active service.  

2.  The evidence added to the record since August 1977, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim for service connection for a stomach condition.


CONCLUSIONS OF LAW

1.  The August 1977 RO decision that denied the Veteran's claim of entitlement to service connection for a stomach condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The evidence received subsequent to the August 1977 RO decision is new and material, and the requirements to reopen a claim of entitlement to service connection for a stomach condition have been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.

With regard to the issue of whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for a stomach condition, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). However, in this case, the claim is being reopened.  Thus, as the Veteran's petition to reopen is granted, any further discussion of whether the requirements of Kent have been fulfilled is unnecessary.

The Veteran is claiming service connection for a stomach condition which was initially denied in August 1977 by the RO.  The RO determined that there was no objective evidence showing a chronic stomach condition in or that was related to active service.  Specific reference was made to a July 1977 VA examination report indicating that no masses or tenderness was found.  The Veteran did not appeal and the decision became final.  38 C.F.R. § 20.1103 (2010).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

Under the relevant regulation, new evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2010).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108 (West 2002).  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the last final denial in August 1977 included the Veteran's lay statements, service treatment records, VA inpatient treatment records dated from February 1977 to March 1977, and the report of a July 1977 VA examination.  Crucially, the Veteran was seen in August 1973 for complaints of nervousness with decreased appetite and an upset stomach.  An April 1974 treatment note suggested that the Veteran suffered from stomach pain due to nervousness.  In December 1974, the Veteran reported that he experienced stomach problems after taking Valium for his nerves.  

The relevant evidence added to the record since the August 1977 decision consists of VA inpatient treatment records dated from October 1977 to December 1977;   VA outpatient treatment records dated from January 1993 to December 2010; private treatment records dated in June 2002 from E. López Colón, M.D.; and the Veteran's written lay statements.  In addition, as discussed in the Introduction, the RO granted service connection for schizophrenia, effective November 1, 1995, in a February 2011 rating decision.  

Although the additional medical evidence is new under 38 C.F.R. § 3.156(a) as it was not previously received, it is not material.  This is so because it does not relate a current stomach condition to service.  Specifically, although recent VA treatment records list dyspepsia among the Veteran's active problems as well as having a past history of gastroesophageal reflux disease, there is no evidence linking either diagnosis to service.  Thus, as these records do not relate his current stomach condition to service they are not material. 

However, the Board finds that the February 2011 rating decision granting the Veteran entitlement to service connection to schizophrenia is new and material under 38 C.F.R. § 3.156(a).  In this regard, the Courts have held that a service connection claim includes all theories under which service connection may be granted.  See Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 F.3d 1346, 1349 (Fed. Cir. 2005); see also Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory does not constitute a new claim).  An appellant's alternative theories of service connection are encompassed within a single claim.  Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  A new etiological theory does not constitute a new claim.   The Veteran's original claim implicitly included the issue of secondary service connection.  

The Board finds that the award of service connection for schizophrenia is new in that it was not associated with the claims folder prior to the August 1977 RO decision and material because, when considered with previous evidence of record, it relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Specifically, it provides evidence of a service-connected disorder (schizophrenia) which treatment records have suggested may be a cause of the Veteran's stomach symptomatology.  Therefore, his stomach condition claim will be reopened and remanded as discussed in the Remand portion of this decision.


ORDER

New and material evidence has been submitted in order to reopen a claim for entitlement to service connection for a stomach condition, and the claim is reopened.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim. 

Establishing service connection on a secondary basis requires evidence that shows: (1) a current disability exists; (2) the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran is service connected for schizophrenia.  He also presents evidence showing a current diagnosis of dyspepsia and a history of gastroesophageal reflux disease.  Further, as noted, there are service treatment records that suggest that the Veteran experienced stomach problems coincidental to his complaints of nervousness.  Several recent statements from of the Veteran indicate that he his stomach problems began when he first started to experience his psychiatric symptoms.    

Now that the Veteran has been service connection for schizophrenia, to give him an opportunity to fully pursue his claim, a VA examination is necessary to determine nature of any current stomach symptomatology, and to determine whether this symptomatology is etiologically related to his service-connected schizophrenia.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Finally, the claims file reflects that the Veteran has received medical treatment from the San Juan VA Medical Center (VAMC).  However, as the claims file only includes treatment records from that facility dated up to December 2010, any additional records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA clinical records pertaining to the Veteran's claimed stomach condition from the San Juan VAMC for the period from December 2010 to the present.

2.  The RO should schedule the Veteran for a pertinent VA examination to determine the nature and etiology of his stomach condition.  The examiner should have the opportunity to review the Veteran's claims folder in conjunction with the examination.  All testing deemed necessary should be conducted.  

The examiner should identify each diagnosed disability of the stomach.  Next, the examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed stomach disability was caused by, or aggravated by, the Veteran's service-connected schizophrenia or any medications used to treat that condition.  If no such relationship is established, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the diagnosed stomach disability had its onset during the Veteran's active service or is otherwise etiologically related thereto.   

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of stomach symptomatology (i.e., a baseline) before the onset of the aggravation.

If the examiner must resort to speculation to answer any questions, he or she should so indicate and explain why it would be speculative to respond.  The examiner is also requested to provide a rationale for any opinion expressed.

3.  The RO should then readjudicate the claim for entitlement to service connection.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


